Citation Nr: 0619949	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
left patella, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia, 
right patella, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for hiatal hernia 
with gastroesophageal reflux disease.

5.  Entitlement to a compensable rating for bicipital 
tendonitis, right shoulder.

6.  Entitlement to a rating in excess of 20 percent for 
bicipital tendonitis, left shoulder.

7.  Entitlement to an increased rating for anxiety with 
insomnia, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

10.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

11.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A June 2002 rating decision granted a 
compensable evaluation of 10 percent for pes planus and 
denied the other claims for increases.  A March 2003 rating 
decision denied the claim for TDIU.  The veteran perfected an 
appeal of those rating determinations.  A January 2004 rating 
decision granted a compensable evaluation of 20 percent for 
the bicipital tendonitis, left shoulder.  

In July 2004, the Board received additional evidence from the 
veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's bilateral knee disability manifests with 
pain with patellar grinding bilaterally and minimal crepitus 
on motion.  Range of motion was full for each knee.  Strength 
was normal bilaterally.

3.  The competent medical evidence does not reflect any 
ankylosis of either knee, moderate subluxation or 
instability, or effusion.

4.  The competent medical evidence does not reflect 
hypertension with diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.

5.  The veteran's hiatal hernia with gastroesophageal disease 
manifests with sour eruptions of acid gastric contents two to 
three times a week and complaints of heartburn.

6.  The competent medical evidence does not reflect 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

7.  The right (major) shoulder bicipital tendonitis manifests 
with positive Yergason's test and some pain but full range of 
motion and normal strength.  The competent medical evidence 
does not reflect other impairment of the humerus, clavicle, 
or scapula, or range of motion limited to either midway 
between side and shoulder level or to shoulder level.

8.  The left (minor) shoulder bicipital tendonitis manifests 
with moderate atrophy of the supraspinatus tendon, limitation 
of motion with pain, crepitus on motion, tenderness on 
palpation, and decrease in strength.

9.  The competent medial evidence does not reflect any left 
shoulder ankylosis or impairment of the humerus, clavicle, or 
scapula.

10.  The veteran's generalized anxiety disorder manifests 
with some depression, anxiety, and insomnia, and a Global 
Assessment of Functioning (GAF) of 65.

11.  The competent evidence of record does not reflect 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

12.  The veteran's headache disorder manifests with claimed 
daily tension headaches which are exacerbated by odors and 
stress, and associated with nausea and visual phenomenon, and 
usually are controlled by early ingestion of Motrin.

13.  The competent medical evidence does not reflect migraine 
headaches which manifest with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.

14.  The post-operative sinus disorder manifests with a 
mostly mid-line septum, no purulent discharge, and treatment 
with antibiotics on average of once a year.

15.  The competent medical evidence does not reflect that the 
veteran's service-connected sinusitis is manifested by 
polyps, nor three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.

16.  The bilateral pes planus manifests with subjective 
complaints of pain, sign of increased wear at the lateral 
aspect of the heel, prominent navicular bone bilaterally, 
some erythema over the soft tissues in contact with the 
ground, and good alignment of the Achilles tendon.  Orthotics 
provide symptomatic relief.

17.  The competent evidence of record does not reflect severe 
pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
chondromalacia, left patella, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5014-5257 (2005).

2.  The requirements for a rating in excess of 10 percent for 
chondromalacia, right patella, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a Diagnostic Code 5014-5257 (2005).

3.  The requirements for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2005).

4.  The requirements for a 10 percent rating for hiatal 
hernia with gastroesophageal reflux disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2005).

5.  The requirements for a compensable rating for bicipital 
tendonitis, right (major) shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5201 (2005).

6.  The requirements for a rating in excess of 20 percent for 
bicipital tendonitis, left (minor) shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024-
5201 (2005).

7.  The requirements for a rating of 30 percent for anxiety 
with insomnia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2005).

8.  The requirements for a rating in excess of 10 percent for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8199-8100 (2005).

9.  The requirements for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 
(2005).

10.  The requirements for a rating in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of October 2001 and July 2002, prior 
to the pertinent decisions on appeal, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for increased ratings and 
TDIU, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and his written submissions.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Factual Background

Historically, a July 1996 rating decision granted entitlement 
to service connection for all of the conditions for which the 
veteran applied for increased ratings.  A November 2000 VA 
treatment record reflects that the veteran presented for 
evaluation of joint pains.  He complained of generalized 
aching and a throbbing pain, insomnia, and stomach pain.  The 
examiner noted that a MRI of the left shoulder showed 
fondinopathy, tendonitis, and a small effusion.  A CT scan of 
the sinus showed chronic sinusitis, and knee X-rays were 
within normal limits.  Examination of the left shoulder 
showed limited motion secondary to tenderness, and the right 
shoulder should normal range of motion.  The veteran's knees 
were within normal limits.  The veteran related in a February 
2001 statement that his emotional and physical symptoms 
transcended what his providers recorded, and that, at times, 
his pain was so severe at night that he had to get up and go 
to the emergency room.

A May 2001 VA treatment record reflects that the veteran was 
involved in a motor vehicle accident in March 2001.  A CT 
scan of his head was normal.  X-rays of his knees were 
negative.  

The November 2001 VA joints examination report reflects that 
the veteran complained of bilateral foot pain, weakness, 
stiffness, swelling, heat, redness, lack of endurance, and 
fatigability, all of which were aggravated by standing.  He 
estimated that flare-ups occurred two to three times a week.  
He related similar symptoms for his shoulders, and that they 
were aggravated with lifting and raising his arms above his 
head.  He complained that he experienced pain, weakness, 
stiffness, swelling, heat, giving way, locking, fatigability, 
and lack of endurance in his knees.  He used a cane primarily 
due to his knees.  He related that he last worked in March 
2001, and that he missed work one to two times a week due to 
his feet, and one to two days every two weeks because of his 
knees.  He related that he did not miss any time from work 
because of his shoulders.  The examiner observed that the 
veteran walked with a limp and used a cane because of his 
knee.  His left shoe showed excessive wear at the outer heel 
and medial ball of the foot.  While standing, both feet 
showed flat feet.  The Achilles tendon was still in good 
alignment.  The navicular bone, bilaterally, was prominent, 
and the soft tissue even over the medial arch was in contact 
with the ground when he stood.

The veteran's right knee showed no gross abnormality of 
color, deformity, swelling, or atrophy.  Palpation elicited 
no abnormality of temperature.  There was minimal crepitus 
and no swelling or significant pain.  Range of motion was 0 
to 145 degrees.  Stability testing for medial collateral 
ligaments with varus valgus strain with 0 degrees and 30 
degrees flexion were all stable and normal.  Lachman's 
testing for posterior and anterior cruciate ligaments was 
stable.  McMurray's was also negative.  Resisted knee 
extension and flexion was 5/5 strength.  The left knee showed 
no gross abnormality of color, deformity, swelling, or 
atrophy.  Palpation elicited no abnormality of temperature.  
There was slight crepitus but no swelling or significant 
pain.  Range of motion was 0 to 145 degrees.  All ligaments 
tested normal, and resistance strength was 5/5.  The examiner 
noted that a February 2001 X-ray of the left knee was normal.

The left shoulder showed no gross abnormality of color, 
deformity, swelling, or atrophy.  Palpation elicited no 
abnormality of temperature.  There was minimal crepitus but 
no swelling or significant pain.  Range of motion on forward 
flexion was to 107 degrees, abduction to 160 degrees, and 
internal and external rotation to 90 degrees.  The right 
shoulder showed no gross abnormality of color, deformity, 
swelling, or atrophy.  Palpation elicited no abnormality of 
temperature.  There was slight crepitus but no swelling or 
significant pain.  Range of motion on flexion was full at 0 
to 180 degrees.  Internal and external rotation were 0 to 90 
degrees.  The examiner noted the August 2000 MRI which showed 
left shoulder tendonopathy at the musculotendinous junction 
of the supraspinatus tendon with tendonitis of the 
supraspinatus tendon, and a small tear adjacent to the 
insertion of the greater tuberosity.  There was associated 
small shoulder joint effusion, and mild irregular nonspecific 
areas of sclerosis of the surgical neck of the left humerus.  
Shoulder 
X-rays of 1999 were normal, as were feet and knee X-rays.  
The examiner rendered assessments of left and right shoulder 
sprain, left and right knee sprain, and moderate left and 
right pes planus.

The November 2001 VA esophagus and hernia examination report 
reflects that the veteran related that his blood pressure had 
been running recently secondary to stress associated with his 
orthopedic problems.  He admitted some headaches related to 
his sinus or to stress.  He reported that, for a couple of 
months, he had frequent knots or cramps in the mid-
epigastrium with nausea and emesis two to three times a week.  
At times he forced himself to vomit to relieve the 
epigastrium discomfort.  For a long time he had chronic 
heartburn and, at times, solid food seemed to stick for a 
short time in his mid-chest.  He blamed his nausea and 
epigastrium discomfort on too much medication and chronic 
sinus drainage.  Bowel movements were essentially normal but 
frequent at two to three times daily, especially immediately 
after meals.  He denied any history of red blood in his stool 
or black stools.  During the prior year, his weight was down 
from 195 to 171 and back to 180.  He was on medication for 
his blood pressure, and for his gastroesophageal reflux 
disease.  He was also on medication for his pain and anxiety.  
Physical examination revealed the veteran to be very tense, 
anxious, and generally upset, and his weight was 180.  His 
blood pressure on three separate readings was 160/108, 
172/110, and 172/110.  The abdomen was flat, and there was no 
tenderness, masses, or organomegaly.  The extremities were 
free of edema, and pedal pulses were full.  The examiner's 
review of the veteran's records revealed no gastrointestinal 
consultation back to 1998.  The diagnostic impression was 
arterial hypertension, history of gastroesophageal reflux 
disease, and gastritis.

The November 2001 VA mental examination reflects that the 
veteran is married with one child.  He related that he had 
experienced several medical problems since his service in the 
Persian Gulf War.  He had moved from Virginia to New York, 
and had lived in New York for three years.  The veteran 
related that his chronic pain made him irritable.  Mental 
status examination revealed him to be oriented to time, 
place, and person.  There were no delusions or 
hallucinations, and his thought processes were organized.  
Eye contact was good and speech was normal.  He denied any 
suicidal or homicidal ideation.  He related that he had been 
nervous since his return from Kuwait and he had difficulty 
sleeping, which made it difficult for him to deal with 
people.  The examiner rendered a diagnosis of generalized 
anxiety disorder with some depression.  Axis V, GAF, was 
assessed as around 65.  The examiner observed that he had a 
depressed mood, insomnia, and anxiety.

The November 2001 VA neurologic examination report reflects 
that the veteran related that his headaches occurred three 
times a week, and that usually they were not present when he 
awoke but occurred as the day went on.  They were located bi-
temporally and were associated with nausea and vomiting and 
eye pain and blurred vision.  They increased with anxiety.  
He took Darvocet and Nortriptyline for chronic headache pain.  
Physical examination revealed the veteran to be alert and 
oriented times three, and he had good naming repetition 
fluency and normal attention.  Concentration was normal.  
Visual fields were full and extraocular movements intact.  
Pupils were equal, round, and reacted to light.  Motor and 
sensory perceptions were normal.  The examiner rendered a 
diagnosis of migraine headache disorder, and the headaches 
appeared exacerbated by anxiety and tension.

The November 2001 VA sinus examination report reflects that 
the veteran related he experienced allergic rhinitis with 
congestion and drainage, which was usually clear.  He also 
complained of face and head pressure, which was worse on 
rainy and humid days.  He related that he was treated 
intermittently with antibiotics.  His current medications 
were Pseudoephedrine and Fexofenadine.  A February 2001 CT of 
his maxillofacial bones showed a submucous retention cyst in 
the lower aspect of the right maxillary sinus.  The examiner 
noted no interference with breathing through his nose.  He 
had purulent discharge intermittently but none at the time of 
the examination, no speech impairment, and no periods of 
incapacitation.  He had no dyspnea on rest or exertion.  The 
veteran reported difficulty sleeping and that he felt short 
of breath when he slept.  Physical examination revealed no 
evidence of nasal obstruction.  There was tenderness in the 
frontal maxillary sinuses, and there was no purulent 
discharge or crusting.  The diagnosis was chronic sinusitis.

In his December 2001 statement, the veteran complained that 
the examiners did not have sufficient time to examine him or 
to allow him to relate all of his symptoms.  The veteran 
related that he was in constant pain, and that he caught 
himself not breathing while sleeping.  He related that his 
feet and ankles ached all of the time, which made it 
difficult to walk.  He also claimed adverse side effects from 
his medications.  He related that, due to all of his medical 
problems, he was unable to hold a job.

A June 2002 rating decision granted a compensable evaluation 
of 10 percent for pes planus, effective February 2001, and 
denied increases for his other disorders.

The December 2002 VA feet examination report reflects that 
the veteran related essentially the same symptoms and 
complaints as at the 2001 examination.  He also related that 
his employment with VA aggravated his knee and feet disorders 
due to bending and squatting.  The veteran also related that 
the March 2001 motor vehicle accident made his knee pain 
worse.  He related that custom shoe orthotics were 
beneficial, as were injections in his left shoulder.  The 
examiner observed the veteran to ambulate with an antalgic 
gait and with the assistance of a cane.  He had increased 
wear at the lateral aspect of the heel.  While standing, he 
showed evidence of moderate pes planus.  The Achilles tendon 
was in good alignment.  The navicular bone was prominent 
bilaterally and he had some erythema over the soft tissues in 
contact with the ground.

The veteran's knees manifested patellar grind bilaterally, 
and he had minimal crepitus from flexion to extension.  Right 
knee range of motion was full at 0 to 140 degrees, and it was 
stable to ligament testing.  Left knee range of motion was 
also full at 0 to 140 degrees, and the ligaments were intact.  
Strength was 5/5.

Physical examination of the shoulders revealed mild atrophy 
of the supraspinatus on the left.  Left shoulder range of 
motion was 0 to 170 degrees, with pain after 90 degrees.  The 
right shoulder showed no evidence of swelling or atrophy and 
mild crepitus on range of motion.  Range of motion was full 
at 0 to 180 degrees.  Abduction was to 180 degrees, and 
internal and external rotation to 90 degrees.  Yergason was 
positive bilaterally with pain in the bicipital groove.  
There was pain on resistive supination.  Shoulder strength, 
including abduction, forward flexion, and external and 
internal rotation was 5/5 with pain.  The examiner rendered 
an assessment of bicipital tendonitis, left (minor) and right 
(dominant) shoulder, rotator cuff tendonitis, left shoulder, 
bilateral pes planus, and chondromalacia patella of the left 
and right knee.  The examiner noted that the veteran's 
orthopedic disabilities limited his ability for repetitive 
motion and prolonged standing, and that he would be best 
suited for a desk-type job with limited overhead activities.

The December 2002 digestive examination report reflects that 
the veteran related that he experienced epigastric discomfort 
and sour eruptions, especially early in the morning, of acid 
gastric contents up to his throat two to three times a week.  
Elevation of the head of the bed did not help and neither did 
his Rabeprazole, but he did receive relief from Mylanta.  The 
veteran also related dyspepsia and epigastric discomfort 
particularly associated with meals.  He reported emesis 
approximately one or two times a month but no hematemesis or 
melena.  He also reported occasional diarrhea with no blood 
in his stool.  There was no history of hernia surgery or 
malignancies.  He related that his dyspepsia was worse when 
taking Hydrocodone and he experienced considerable heartburn.  
H2 blockers were ineffective.  

The veteran related that he was disabled after the 2001 
automobile accident due to back pain and degenerative disc 
disease.  The report reflects that the veteran could barely 
walk 50 feet before backache, knee pain, and pain in his feet 
stopped him.  He could not walk up stairs.  The veteran had 
an occasional cough with little expectoration.  Bowel 
function was "OK."  Blood pressure readings were, 150/85 
resting, 154/90 sitting, and 160/90 standing.  The report 
reflects that those readings had been reasonably stable.  

Physical examination revealed no heart or lung abnormality.  
The abdomen was soft, nontender, and there was no guarding or 
rigidity.  There was no organomegaly or masses.  Bowel sounds 
were normal, and there were no active inguinal hernias.  
Diagnostic and clinical tests revealed basic metabolic 
profile, urine analysis, and ANA to be normal, as was a July 
2002 CBC.  The examiner rendered a diagnosis of duodenitis 
with dyspepsia and epigastric discomfort and essential 
hypertension.  The examiner noted that the veteran had 
considerable epigastric and abdominal discomfort, with some 
reflux of acid gastric contents.  The veteran related that, 
due to epigastric discomfort and acid eruptions, he had to 
take many breaks of one-half to an hour each time, three to 
four times a day several times a week, but he did not miss 
any time from work.  The examiner also noted that the 
veteran's records showed his blood pressure readings to be in 
good control, and that his hypertension should not impact his 
work in any way.

The December 2002 VA mental examination report reflects that 
it is essentially identical to the 2001 examination.  The 
veteran was alert and oriented, and the examiner noted no 
delusions or hallucinations.  Thought processes were 
organized, eye contact was good, and speech normal.  Recent 
and remote memory appeared adequate.  He denied any suicidal 
or homicidal ideation but related nervousness while sleeping.  
The diagnosis was generalized anxiety disorder with some 
depression.  GAF was assessed as 65, and the examiner noted 
that he had a depressed mood, insomnia, and anxiety.  The 
examiner also noted that the veteran's anxiety should not be 
a major factor in finding a job, if his physical disorders 
allowed it.

The December 2002 VA neurologic examination report reflects 
that the veteran claimed to have experienced headaches daily 
since his retirement from active service.  He related that 
his sinuses were very tender, and that he was very sensitive 
to odors, which aggravated his headaches.  The headaches were 
made worse with stress and they were associated with nausea 
and visual phenomenon.  If he took Motrin early at the 
indication of a headache he could work.  If not, or when the 
Motrin did not work, the headaches were severe enough that he 
could not function, and he would have to go to bed.  While 
working as a mechanic. The fumes caused him to have severe 
headaches that he could not work with.  Physical examination 
revealed no abnormalities.  The diagnosis was 
migraine/tension headaches exacerbated with odors.

The December 2002 sinus examination report reflects that the 
veteran underwent sinus surgery in October 1999.  He related 
that, since the surgery, inhaled cold air caused ice cream-
like headaches, and perfumes and colognes caused headaches.  
He related that he was treated for sinusitis with antibiotics 
about once a year, and he had not had any significant 
epistaxis.  He had no communication deficit.  He related that 
the eye clinic told him that his eye symptoms were due to his 
sinus problems.  Physical examination revealed the external 
and internal nose to be without lesion.  The veteran's septum 
deviated to the left, and there was about 50 percent 
obstruction on the left and 30 percent on the right.  The 
mucus membranes were pink with serous discharge.  No pus was 
present.  After a good vasoconstrictor response, the 
remainder of the nasal cavities, turbinates, middle meati, 
and sphenoethmoid recesses were unremarkable.  The oral 
cavity and oral pharynx were normal.  The examiner diagnosed 
allergic rhinosinusitis with no active sinusitis.

A July 2003 psychiatry treatment note reflects that the 
veteran continued to complain of problems sleeping.  He 
denied any psychosis or immediate lethality.  The diagnostic 
impression was organic mood disorder, and his GAF was 
assessed as 55 to 60.  An October 2003 ENT note reflects that 
the veteran was aware that he should not use Afrin.  
Examination revealed moderate inflammation of mucosa and 
turbinates, no discharge, and septum mostly midline.  Oral 
cavity and oropharynx were within normal limits.  A November 
2003 allergy treatment note reflects that the veteran's nasal 
discharge was clear.  Blood pressure reading was 140/94.

The October 2003 shoulders examination report reflects that 
the veteran reported left shoulder weakness while trying to 
perform overhead activity and stiffness on rising in the 
morning.  The veteran also related fatigability and lack of 
endurance as demonstrated by difficulty with lifting.  He is 
right hand dominant.  The veteran denied prior surgery or any 
history of dislocation, subluxation, or evidence of 
inflammatory arthritis.  Physical examination revealed some 
moderate atrophy of the supraspinatus on the left, which had 
progressed since the prior examination where it was assessed 
as mild.  Left shoulder range of motion on forward flexion 
was to 100 degrees actively and 170 degrees passively, with 
significant pain after 60 degrees.  Abduction was to 90 
degrees actively and to 160 degrees passively, with pain 
after 60 degrees.  External and internal rotation was to 90 
degrees, with moderate pain after 30 degrees.  There was mild 
crepitus on motion, and there was progressive pain with 
repeated abduction times 2, but the range of motion was 
maintained.  The examiner noted that the veteran's range of 
motion was tested only twice due to his complaint of 
increasing pain.  There was also some tenderness to palpation 
over the bicipital group.  He had positive Yergason of the 
left shoulder and weakness and abduction graded at 4/5 on the 
left with significant pain.  The examiner assessed 
tendinopathy, left supraspinatus tendon, with a small tear, 
and bicipital tendonitis.

A March 2004 treatment note reflects that the veteran was 
prescribed Benadryl the day prior for a rash, he awoke with a 
panic attack, and his throat felt swollen.  He presented with 
swelling of the lip and eyelid.  The veteran had been 
prescribed Augmentin for sinusitis, and it was determined 
that he was allergic to Augmentin.

In an April 2004 statement, the veteran asserted that he met 
the criteria for panic attacks, as he had experienced them 
since 2001, and that he met the criteria for increases for 
his other disorders.  In other written submissions the 
veteran asserted that his examinations were not adequate and 
that evidence from 2001 was not considered.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  
Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Bilateral Knee Disorders.  The RO evaluated the veteran's 
bilateral knee disorder analogously under hyphenated 
Diagnostic Code 5014-5257 for osteomalacia and other 
impairment of the knee.  See 38 C.F.R. § 4.20; see also 
38 C.F.R. § 4.27 (A hyphenated code is used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
The rating criteria require that diseases under Diagnostic 
Codes 5013 through 5024 are rated on the basis of limitation 
of motion of the affected parts or as degenerative arthritis.  

Knee disorders which manifest with limitation of motion on 
flexion limited to 45 degrees warrant an evaluation of 10 
percent, and where flexion is limited to 30 degrees, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of motion on extension of 
10 degrees warrants a 10 percent evaluation, and extension 
limited to 15 degrees warrant an evaluation of 20 percent.  
Diagnostic Code 5261.

Severe recurrent subluxation or lateral instability warrants 
an evaluation of 30 percent.  Moderate recurrent subluxation 
or lateral instability warrants an evaluation of 20 percent, 
and slight subluxation and instability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the veteran's knee disorders more nearly 
approximate a 10 percent evaluation than a higher evaluation.  
38 C.F.R. §§ 4.3, 4.7.  The competent medical evidence of 
record shows the veteran's main symptoms to be pain.  The 
examination reports reflect no findings of instability or 
subluxation.  All of the diagnostic tests showed his 
ligaments to be intact.  Neither were there any findings of 
swelling or edema.

If evaluated solely on the basis of limitation of motion, the 
veteran's evaluation would be noncompensable, as the 
examination reports reflect that his range of motion is 
normal.  38 C.F.R. § 4.71a, Plate II; Diagnostic Codes 5290, 
5261.  Thus, the veteran is being compensated for his 
functional loss due to pain.  The medical evidence of record 
shows that the veteran's knees do not manifest symptomatology 
to more nearly approximate a separate evaluation for 
disorders based on limitation of motion.  Id., see VA O.G.C. 
Prec. Op. No. 9-98 (September 8, 1998).

The Board finds that a higher evaluation has not been more 
nearly approximated in that there is no competent evidence of 
ankylosis or other impairment of either knee or of cartilage 
symptomatology.  See Diagnostic Codes 5256, 5258.

The Board has considered the doctrine of reasonable doubt but 
finds that the veteran's left patellar and right patellar 
chondromalacia more nearly approximate a 10 percent 
evaluation for each, and that 10 percent adequately 
compensates him for his functional loss due to pain and 
fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59.


Hypertension.  The rating criteria for hypertension provide 
that diastolic pressure predominantly 100 or more; or, 
systolic pressure predominantly 160 or more; or who requires 
continuous medication for control, warrants an evaluation of 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, 
warrants an evaluation of 20 percent.  Id.  Diastolic 
pressure predominantly 120 or more warrants an evaluation of 
40 percent.  Id.  

The competent medical evidence of record shows that the 
veteran's hypertension more nearly approximates a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  His diastolic pressure 
has not more nearly approximated one of predominantly 110 or 
more or systolic pressure of 200 or more.  While the veteran 
did have two diastolic readings of 110 on a November 2001 VA 
examination, the other reading at that time was 160/108.  On 
the December 2002 examination, his readings were 160/90, 
150/85 and 154/90.  Moreover, the veteran's highest recent 
readings were 169/102 in October 2003 and 140/94 in November 
2003 during the episode of his allergic reaction to 
Augmentin.  Overall, however, as reflected in the December 
2002 examination report and his clinic notes, the veteran's 
hypertension has been predominantly below the levels required 
to more nearly approximate a higher rating and considered to 
be in good control.  Thus, the Board finds that a higher 
evaluation has not been more nearly approximated.  38 C.F.R. 
§ 4.7; Diagnostic Code 7101.


Hiatal hernia with Gastroesophageal Reflux Disease.  A hiatal 
hernia with persistently recurring epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, warrants an evaluation of 
30 percent.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity, warrants an evaluation of 10 
percent.  Id.

On the November 2001 examination, he complained of chronic 
heartburn, with solid food seeming to stick for a short time 
in his mid-chest.  The December 2002 VA examination reveals 
the veteran complaining of epigastric distress and sour 
eruptions of acid gastric contents up his throat, especially 
in the early morning.  Raising the head of his bed has not 
helped much.  He takes Rabeprazole, which he states does not 
help much, but that Mylanta does help some.  

Resolving all doubt in favor of the veteran, the Board finds 
his symptoms more nearly approximate a 10 percent evaluation, 
and his claim for an increased rating is granted.  

The evidence does not show the veteran with dysphagia, 
pyrosis, and/or regurgitation that are associated with arm or 
shoulder pain.  The evidence indicates that his shoulder 
complaints are orthopedic in nature, rather than in any way 
related to his hiatal hernia with GERD.  Nor does the 
evidence show his condition is productive of considerable 
impairment of health.  Thus, the evidence does not establish 
that an evaluation in excess of 10 percent is warranted. 

Bilateral Shoulder Disorders.  The veteran's shoulder 
disorders are evaluated under Diagnostic Code 5024-5021, 
tenosynovitis, which provides that the disorder is rated on 
the basis of limitation of motion or as degenerative 
arthritis.  Upon receipt of the October 2003 examination 
report, the January 2004 rating decision granted a 
compensable evaluation of 20 percent for the left shoulder 
due to the veteran's pain and limitation of motion, effective 
September 8, 2000.

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The medical evidence of record shows the primary symptom of 
the veteran's right shoulder to be his subjective complaints 
of pain.  However, the November 2001 examination report 
reflects that the right shoulder did not manifest any 
swelling, atrophy, or painful or limited motion.  Strength 
against resistance was normal.  Thus, clinically, the 
veteran's right shoulder reveals no objective findings to 
include objective evidence of pain on motion, and it does not 
more nearly approximate a compensable evaluation.  38 C.F.R. 
§§ 4.3, 4.7, Diagnostic Code 5201; see also DeLuca, supra.

As concerns the veteran's left shoulder, the Board first 
notes that there is no competent evidence that the left 
shoulder manifests with any ankylosis, impairment of the 
humerus, or impairment of the clavicle or scapula.  See 
Diagnostic Codes 5200, 5203.  The Board further notes that, 
using the active range of motion findings, the veteran's 
range of motion on forward flexion and on abduction exceed 
that of to shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  
Even considering his complaints of painful motion on the 
October 2003 VA examination, his motion was not limited 
midway between side and shoulder level to warrant a higher 
evaluation.  The evidence prior to that date showed 
limitation to slightly greater than shoulder level with no 
pain.  Thus, the Board finds that the veteran's 20 percent 
evaluation is due to his pain and associated functional loss.  
The Board finds that a higher evaluation has not been more 
nearly approximated because, as noted, there is no evidence 
of ankylosis or other impairment that would approximate a 
higher evaluation.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's left shoulder disorder more nearly 
approximates a 20 percent evaluation, and that 20 percent 
adequately compensates him for his functional loss due to 
pain, weakness, and fatigability.  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, Diagnostic Code 5024-5201.


Anxiety with Insomnia.  Current rating evaluations of mental 
disorders include consideration of the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), 38 C.F.R. § 4.130, but the VA rating 
criteria govern the overall evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation of 
the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Social impairment is not the sole 
criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

A mental disorder which produces occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by medication, warrant an evaluation of 10 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9400.  Mental 
disorders productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent evaluation.

A mental disorder which produces occupational and social 
impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
an evaluation of 50 percent.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
psychiatric symptomatology warrants a 100 percent evaluation.

The competent medical evidence of record shows the veteran's 
anxiety disorder to more nearly approximate a 30 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  The examination reports 
reflect that the examiner noted the veteran to have a 
depressed mood, anxiety, and difficulty sleeping on both the 
November 2001 and December 2002 VA examination reports.  Both 
examinations noted a GAF score of 65, which reflects mild 
symptoms.  A GAF of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2004).  

Resolving all doubt in favor of the veteran, the Board finds 
the veteran's symptoms more nearly approximate the criteria 
for a 30 percent rating for the veteran's anxiety disorder.  
An evaluation in excess of 30 percent, however, is not 
warranted. 

The Board notes the veteran's assertion that he meets the 
criteria for panic attacks, and the fact that the Social 
Security Administration (SSA) Administrative Law Judge's 
(ALJ) July 2004 findings noted claims of panic attacks two or 
three times a day and fear of having a heart attack.  The 
only evidence of panic attacks in the treatment records, 
however, is the episode of his allergic reaction to 
Augmentin.  Overall, the evidence shows the veteran's anxiety 
disorder to be of mild severity, as reflected by his GAFs of 
65.  The Board notes the July 2003 GAF of 55 to 60, which is 
in the next lower range of 51 to 60, which is indicative of 
moderate symptoms, Id., at 47, but also notes that the 
veteran was preoccupied with weaning himself from Afrin nasal 
spray, which the treatment note states he was abusing.  

Further evidence that the veteran does not more nearly 
approximate a 50 percent or higher evaluation is that the 
examiner clearly deemed his disorder as mild in that he 
observed that the veteran's disorder would have no impact on 
his ability to maintain gainful employment.  In addition, the 
veteran is married, which is evidence of his ability to 
maintain an effective marital relationship.  The veteran 
related that he did not like crowds or dealing with people, 
but the medical evidence reflects that his irritability and 
difficulty dealing with people was secondary to his chronic 
back pain.  Moreover, his speech was normal, his memory is 
adequate, there are no delusions, hallucinations, or suicidal 
or homicidal ideation.

The Board has considered the doctrine of reasonable doubt but 
finds that the veteran's anxiety disorder more nearly 
approximates a 30 percent evaluation, and that a rating in 
excess of that is not warranted.  38 C.F.R. § 4.7, Diagnostic 
Code 9400.


Tension Headaches.  The veteran is not diagnosed with 
migraine headaches.  Thus, his headache disorder is rated 
analogously under the criteria for migraine headaches.  
Diagnostic Code 8100 for migraine headaches provides a 30 
percent rating if the disorder is manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 10 percent 
rating applies with characteristic prostrating attacks 
averaging one in two months over the last several months.  
The disorder is non-compensable with less frequent attacks.  
38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," and the 
Court has not undertaken to define "prostrating".  Cf. 
Fenderson, supra (in which the Court quotes Diagnostic Code 
8100 verbatim but does not specifically address the matter of 
what is a prostrating attack.).  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY 
OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The 2001 examination report reflects that the veteran 
reported headaches three times a week, and at the 2002 
examination he reported daily headaches.  Nonetheless, the 
veteran related that it was only when he did not take Motrin 
at the onset of the headaches, or when the Motrin did not 
work, that he had to lay down.  Thus, the evidence does not 
show the veteran to have experienced prostrating attacks at 
least once a month over the last several months to more 
nearly approximate a 30 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7, 124a, Diagnostic Code 8100.


Sinusitis.  The veteran's sinusitis is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6510.  
Under this Code, a noncompensable (zero percent) evaluation 
is warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

The examination reports reflect that the veteran had no 
incapacitating episodes as defined by the rating criteria.  
Further, while he reported that he averaged one regimen of 
antibiotics per year, there is no evidence that those regimen 
were for four weeks or more.  The Board notes that while the 
veteran related that his sinus were constantly tender, the 
medical evidence reflects that there was no purulent 
discharge, crusting, or active sinusitis.  Thus, the evidence 
of record shows the veteran's sinus disorder more nearly 
approximates a 10 percent evaluation than the higher, 30 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7.


Pes planus.  Diagnostic Code 5276 pertaining to acquired 
bilateral flat foot provides a 30 percent rating if the 
disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 10 percent rating applies if 
the disorder is moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  The disorder is non-compensable if mild, with 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a.

The examination reports reflect that the veteran reported 
that he experienced pain and swelling as a result of his pes 
planus.  The physical examinations, however, revealed no 
evidence of swelling and his Achilles tendon was well 
aligned.  The examiner noted sign of excessive wear on his 
shoe heels.  The callus noted at the 2001 examination was on 
the veteran's toe, and the examiner did not relate it to the 
pes planus.  Further, the Board notes that the veteran used a 
cane primarily due to his knee and back disorders, and that 
his orthotic inserts relieved his symptoms.  

Thus, the Board finds that the veteran's pes planus does not 
more nearly approximate severe deformity, as reflected by the 
examiner's assessment of moderate severity.  Therefore, his 
pes planus more nearly approximates a 10 percent evaluation.  
38 C.F.R. § 4.7, Diagnostic Code 5276.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for chondromalacia, left 
patella, is denied.

Entitlement to an increased rating for chondromalacia, right 
patella, is denied.

Entitlement to an increased rating for hypertension is 
denied.

Entitlement to a 10 percent rating, but no higher, for hiatal 
hernia with gastroesophageal reflux disease is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Entitlement to a compensable rating for bicipital tendonitis, 
right shoulder, is denied.

Entitlement to a rating in excess of 20 percent for bicipital 
tendonitis, left shoulder, is denied.

Entitlement to an evaluation of 30 percent, but no greater, 
for anxiety with insomnia is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for tension headaches is 
denied.

Entitlement to an increased rating for sinusitis is denied.

Entitlement to an increased rating for pes planus is denied.


REMAND

The veteran has also claimed entitlement to TDIU.  A total 
disability rating for compensation purposes may be assigned 
where the schedular rating is less than total, where it is 
found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a 
result of two or more disabilities, providing at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Disability of one 
or both lower extremities is considered as one disability.  
38 C.F.R. §§ 3.340, 4.16(a).  

The Board notes that prior to the instant decision, the 
veteran's combined evaluation was 60 percent, and he did not 
meet the schedular requirements for entitlement to TDIU.  
However, with the award of increased ratings for anxiety and 
hiatal hernia, he may now meet the threshold criteria for 
TDIU.  Thus, readjudication of this issue is necessary.  

Upon readjudication, the RO should consider that under 
38 C.F.R. § 4.16(a), "disabilities affecting a single body 
system (e.g. orthopedic ...)" will be considered "one" 
disability for purposes of meeting the 40 percent "single" 
disability criteria.

In addition, although the veteran's Social Security 
Administration (SSA) decision by the Administrative Law Judge 
is of record, the medical evidence utilized in making that 
determination is not.  While it is apparent that the SSA 
primarily considered VA treatment records, which likely are 
already of record, there appears to be opinions by state 
agency physicians as well.  Thus, the records from SSA should 
be requested and associated with the claims file.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for TDIU, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claim.  Thus, on remand 
the RO should provide corrective notice.  
      
Accordingly, this issue is remanded for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective 
date will be assigned if TDIU is awarded, 
to include an explanation as to the 
information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Current VA treatment records, dating 
since April 2004, should be obtained.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112).



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


